DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of April 21, 2022, claims 1-8, 12, 13, 15-18 are pending. Claims 1, 8, 12, and 13 are amended. Claims 15-18 are new. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " tamper-evident band" in lines 13-15.  There is insufficient antecedent basis for this limitation in the claim.
The term ‘tamper evident band’ was deleted in the amendments of April 21, 2022. It is possible that the fixed band is intended to be recited. 
Claims 4, 6, 13, and 18 also recites a ‘tamper-evident band’ as opposed to the ‘fixed band’, ‘tamper-evident ring’ and ‘tamper-evident wall’. A clear identification of the elements to be recited is required. Claims 2, 3, 5, 7, 15-18 are rejected as dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 9533802) in view of Rognard (US 10214325 -Published as WO 2015/162128 on October 29, 2015).
Regarding Claim 8, Berge discloses an assembly comprising a spout (14) applicable to a packaging body with film walls (16). Berge also discloses a tubular body (52) extending along a main axis rectilinear between an entry end and a dispensing end. Berge also discloses a connection portion (70), in correspondence of the entry end of the tubular body, for sealed connection with the packaging body. Berge also discloses an annular main abutment (60) protruding radially outwardly from the tubular body. Berge further discloses a closure (12) with tamper-evident band (32), applied to the spout comprising a fixed annular band, snap-engaged with the main abutment of the spout. Berge does not disclose 
The tamper-evident drop band of Rognard discloses a closure with a fixed annular band (40), snap-engaged with the main abutment of the spout (51). A main cap body is threadably connected to the drinking spout 35.
The fixed band (40), with the tamper-evident band inviolate, is connected to the movable body through a weakened portion that joins a fixed edge of the fixed band and a movable edge of the movable body. 
Rognard discloses the weakened portion is tearable due to unscrewing of the closure from the spout. When broken, the tamper-evident ring (42) pops out of the inner compartment and is available, with the seal violated, so as to separate the fixed edge of the fixed band and the movable edge of the movable body at gap (G) seen in Figure 4B. 
Berge and Rognard are analogous inventions in the art of tamper-evidencing bands for screw spout closures having annular flanges. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to replace the retained tamper-evident band of Berge with the tamper-evident drop band of Rognard in order to provide a tamper-evidencing feature where the cap includes a bead which abuts against the free end of the band to push the band away from the free end of the sidewall if the base is re-screwed onto the neck if the closure is reapplied ( Col. 1 Lines 22-31 and Col. 1 Line 60-Col. 2 Line 4). 
Rognard discloses a tamper-evident ring (42) integral to the main cap body. This tamper-evident ring terminates with an annular tamper-evident edge (45) that housed in an inner compartment delimited by the fixed band and the tubular body and is hidden from view in an inviolate state. Rognard discloses the weakened portion is tearable due to unscrewing of the closure from the spout and the tamper-evident ring (42) pops out of the inner compartment separates the fixed edge of the fixed band and the movable edge of the movable body when in a violate state.
Rognard discloses the tamper-evident ring (42) is configured to deform and narrow as seen in the progression of Figures 4A-4B. The tamper-evident ring pops out from the inner compartment and returns to an un-deformed condition when released and the drop-band is fully separated from the main cap. The tamper evident ring is configured to indicate tampering between the fixed edge and the movable edge of the main cap body to separate and axially space apart the fixed edge of the fixed band and the movable edge of the main cap body to maintain gap G (Col. 4 Lines 3-11).
Regarding the additional limitations of 4/21/2022, Rognard also discloses when the tamper-evident ring is axially intermediate the fixed edge and moveable edge of the main cap body in the unsealed state as shown in Fig. 22C. 
Regarding Claim 12, Berge in view of Rognard discloses tamper-evident closure attachable to a spout having a main abutment, said tamper-evident closure comprising a fixed band that engages the main abutment; and a main cap body threadably attached to the spout. The fixed band is initially attached to the main cap body in a sealed state and is separated from the main cap body in an unsealed state. The fixed band is frangibly connected to the main cap body through a weakened portion at a fixed edge in the sealed state. The fixed band is frangibly connected to the main cap body at a weakened portion at a fixed edge in the sealed state. The fixed band further comprises a tamper-evident ring abutting the mixed band and the main cap body. 
The tamper-evident ring is integrally formed with the main cap body and terminates with an annular edge, wherein the tamper-evident ring is moved radially in an unsealed state as shown in Figures 22A to 22D and Figures 13 and 14. The annular edge is hidden from exterior view in the sealed state and is visible in the unsealed state. The weakened portion is tearable upon twisting of the main cap body from the spout and the tamper-evident ring is positioned between and separates the fixed edge of the fixed band and the annular edge in the unsealed state. 
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Regarding Claim 8, the claim is amended to recite that claim 8 requires the tamper-evident ring is positioned axially between the fixed edge and the movable edge of the main cap body in the unsealed state. An attempt in forcing/pressing the cap of the present invention leads to a further bending outwardly of the tamper-evident ring, making it eventually even more visible. This feature is argued not to be present in Rognard.
The Examiner respectfully disagrees. 
As shown in Rognard 4B, the tamper-evident ring (42) at terminal end part (45) is axially intermediate the fixed end and the moveable edge in the unsealed state to maintain the gap G (Col. 4 Lines 3-9). 
Regarding Claim 12, Applicant states that the initial and final positions of the tamper-evident ring in Rognard are substantially the same. Applicant states that this is not disputed by the Office Action. 
The Examiner disagrees and disputes this. The tamper-evident ring (42) is shown as moving radially outwards between figures 22A and 22C. 22D shows the configuration when the cap is SCREWED BACK ONTO the container as discussed in Col. 4 Lines 60-65. Please also compare Figure 10 Detail D and Figure 14.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Allowable Subject Matter
Claims 1-7, 13, 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
Claim 1 (Examiner’s proposed claim). A tamper-evident closure attachable to a spout provided with a tubular body
having an entry end and a dispensing end, the tubular body provided with a main annular abutment and comprising:
a tamper-evident band comprising a fixed band engaging the main abutment, the fixed band comprising a flared wall, the flared wall comprising a radially internal frusto-conical side surface converging toward the dispensing end;
a main cap body comprising a casing threadably attached to the spout;
the fixed band, in an inviolate condition, being connected to the main cap body through a weakened portion, the weakened portion joining a fixed edge of the fixed band and a movable edge of the main cap body;
a tamper-evident ring delimited by the fixed band and by the tubular body, the tamper-evident ring terminating with an annular tamper-evident edge, housed, with the tamper-evident band inviolate, in an inner compartment of the closure at least partially defined by the fixed band, the annular edge being hidden from view by the fixed band with the tamper-evident band inviolate, the tamper-evident ring comprising a tamper evident wall having a frusto-conical outer surface parallel to the internal frusto-conical side surface of the fixed band flared wall;
wherein the weakened portion is tearable upon twisting of the closure from the spout and the tamper-evident ring is radially moveable outward from the inner compartment to separate the fixed edge of the fixed band and the moveable edge of the main cap body with the tamper-evident band violated; wherein 
the tamper-evident ring is integrally formed with the main cap body of the closure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736